Citation Nr: 0305450	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to a rating higher than 40 percent for a urinary 
problem as a residual of prostate cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1944 to March 1946, 
from January 1947 to October 1952, and from January 1956 to 
May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 RO rating decision that 
increased the rating, from 20 percent to 40 percent, for a 
urinary problem as a residual of service-connected prostate 
cancer; the veteran appeals for an even higher rating.  The 
Board granted a motion by the veteran to have his appeal 
advanced on the Board's docket.  [The Board notes that 
service connection and a 10 percent rating are separately 
established for fecal incontinence as a residual of prostate 
cancer; the rating for that condition is not currently on 
appeal.]  


FINDINGS OF FACT

The veteran has urinary incontinence as a residual of 
prostate  cancer, and this has resulted in him wearing 
absorbent materials which must be changed more than four 
times per day.


CONCLUSION OF LAW

The veteran's urinary problem as a residual of prostate 
cancer is 60 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 
(2002).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from March 1944 to March 1946, 
from January 1947 to October 1952, and from January 1956 to 
May 1968.  This included service in Vietnam.

VA and private treatment records show that in 1997 the 
veteran was diagnosed with carcinoma of the prostate.  He was 
not considered a good candidate for surgery, and subsequently 
underwent 33 radiation therapy treatments.  While undergoing 
radiation therapy in 1997, his voiding habits reportedly 
increased and he developed dysuria, urgency, and possible 
bladder spasms.  Subsequently he complained of burning on 
urination and symptoms of incontinence.

Received from the veteran on August 22, 2000 was his claim 
for service connection for prostate cancer.

On VA examination in December 2000 it was noted that the 
veteran had a history of carcinoma of the prostate, status 
post XRT treatment, completed in July 1997.  Since that time 
he had some fairly marked irritative and obstructive voiding 
symptoms since the radiation treatment, with frequency every 
hour, some urge and urge incontinence, which occurred 2 to 3 
times per day, requiring him to change his clothes, but he 
did not actually wear pads.  He had no nocturia and no 
obstructive voiding symptoms.  He had a cytoscopy in October 
1997, which revealed severe trabeculation and normal 
sphincter.  The diagnoses were that he had a good biochemical 
result with a PSA that seemed to have stabilized status post 
external beam radiation therapy.  The residuals of his 
prostate cancer, status post external beam radiation therapy, 
included irritative voiding symptoms, frequency, urgency, and 
some urge incontinence.  

On VA examination in February 2001 the veteran reported 
having little difficulty with completely emptying his 
bladder.  The diagnoses included post irradiation therapy 
prostate cancer, apparently free of disease at this time. 

By February 2001 rating decision, the RO granted service 
connection and compensation for residuals of prostate cancer, 
status post external beam radiation therapy, effective from 
August 22, 2000.  This included a 20 percent rating for a 
urinary problem from prostate cancer, and a 10 percent rating 
for fecal incontinence from treatment for prostate cancer.

Received from the veteran on July 24, 2001 was a document 
titled "Radiation Oncology Interim Note," completed by 
Howard Morris, M.D.   Dr. Morris noted that the veteran was 
seen for complaints of decreased bladder and anal sphincter 
control post radiotherapy for Stage A1-A2 adenocarcinoma.  
The veteran reported that he may not fully empty his bladder, 
resulting in fair voiding frequency.  Dr. Morris indicated 
that it did not sound like the veteran had true bladder 
incontinence.  It was noted that the veteran had tried 
bladder exercises, and it was recommended that he increase 
his Flomax to two tablets every night. 

On VA examination in October 2001 the veteran reported that 
approximately a year after he underwent radiation therapy to 
treat his carcinoma of the prostate, he developed some 
urinary and fecal incontinence, and reported that he wore 
Depends, which he changed several times a day.  He claimed 
that most of the problems associated with him having to 
change pads were related to urinary incontinence, but that 
almost daily he had a small amount of fecal incontinence.  On 
examination it was noted that the veteran was wearing a pad 
which was not currently soiled.  The impressions included 
urinary and fecal incontinence secondary to radiation therapy 
for carcinoma of the prostate.  

By December 2001 rating decision, the RO granted a higher 40 
percent rating for the urinary problem resulting from 
prostate cancer, effective from July 24, 2001.  The veteran 
thereafter appealed for a higher rating for this condition.

In a January 2002 letter, Mike Buffington, M.D., reported 
that the veteran suffered from bladder incontinence and 
rectal incontinence and that it was "necessary for him to 
use 4-5 Depends diapers per day".  The veteran reported 
having to get out of bed at night to change them and 
sometimes having to take a shower at night when this 
occurred.

In written statements, the veteran maintains that his urinary 
incontinence from prostate cancer is worse.  In a February 
2003 statement, he said that due to incontinence he must use 
4 to 5 diapers a day, and even more if he walked very much.

Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim, 
and of the respective obligations of VA and him to obtain 
different types of evidence.  He has been afforded VA 
examinations, and identified relevant medical records have 
been obtained.  The Board is satisfied that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).

The veteran claims the urinary problem (urinary incontinence) 
from his service-connected prostate cancer warrants more than 
a 40 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A note to 
this code section states that if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction is evaluated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  Evaluation under 
urine leakage involves ratings ranging from 20 to 60 percent, 
and covers such problems as continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence.  When there is urine leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day, a 20 percent rating is assigned.  When 
there is urine leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent disability rating is warranted.  When these is urine 
leakage requiring an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.115a.

The evidence of record reflects that the veteran underwent 
treatment for prostate cancer in 1997, and that since then 
there has been no local reoccurrence; thus, the disability 
will be rated as voiding dysfunction involving urine leakage.

The assignment of a higher rating of 60 percent percent would 
require the showing of the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  In that regard, the Board notes that the 
veteran has reported he has to change his pads more than 4 
times per day, and in support of his contentions he has 
submitted a note from Dr. Buffington which reports complaints 
of bladder incontinence and rectal incontinence and that it 
was necessary to use 4-5 Depends diapers per day.  The 
veteran also reported having to get out of bed at night to 
change them and sometimes having to take a shower at night 
when this occurred.  The veteran receives a separate 10 
percent rating for fecal incontinence, but this appears to be 
a small part of the reason for using absorbent material.  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the urinary 
incontinence problem from prostate cancer requires the 
wearing of absorbant materials which must be changed more 
than 4 times a day, and thus the requirements for a higher 
rating of 60 percent are met.


ORDER

A higher rating of 60 percent for a urinary problem as a 
residual of prostate cancer is granted.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

